PER CURIAM.
The final order under review which upholds the dismissal of a county police officer by the County Manager of Dade County is affirmed upon a holding that: (a) there was competent, substantial evidence in the record upon which the county manager could reasonably conclude that the police officer herein willfully submitted certain false insurance claims arising from a work related injury in violation of Section 2.210.80 of the Dade County Personnel Rules, and (b) this misconduct was a fit and proper basis upon which to impose disciplinary sanctions against the said police officer. Metropolitan Dade County v. Mingo, 339 So.2d 302 (Fla.3d DCA 1976).